Citation Nr: 0016868	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  91-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his treating psychiatrist


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including active duty for training from October 1974 to 
February 1975 and from May to September 1977.  A review of 
the record does not show that the appellant had active 
service other than for training.  Nor does the record show 
that service connection has been granted for any disability.  
He is therefore not considered a veteran for VA compensation 
purposes and is not entitled to those benefits and 
presumptions accompanying veteran status.  38 C.F.R. 
§§ 3.1(d) and 3.6(a) (1999).

In September 1984, the Board of Veterans' Appeals (Board) 
denied service connection for a psychosis.  A January 1989 RO 
rating decision determined that there was no new and material 
evidence to reopen a claim for service connection for a 
psychiatric disability.  The appellant was notified of this 
determination in February 1989 and he did not appeal.

In 1991, the appellant submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
This appeal came to the Board from a March 1991 RO rating 
decision that determined there was no new and material 
evidence to reopen the claim for service connection for a 
psychiatric disability.  In June 1992, the Board remanded the 
case to the RO for additional action.  In January 1996, the 
Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disability and remanded the case to the RO for 
additional development and adjudication of the issue of 
service connection for a psychiatric disability on a de novo 
basis.  A February 2000 RO rating decision denied service 
connection for a psychiatric disability, a supplemental 
statement of the case was sent to the appellant and his 
representative in March 2000, and the file was returned to 
the Board in May 2000.


FINDINGS OF FACT

1.  The appellant has submitted competent (medical) evidence 
of a valid claim for service connection for a psychiatric 
disability as the evidence reveals that he was seen by a 
psychiatrist in service, that he currently has a psychiatric 
condition, and that a psychiatrist links the appellant's 
psychiatric disability to an incident of service.

2.  An acquired psychiatric disability was not present in 
service or demonstrated until 1980, and no current 
psychiatric disability of the appellant is shown to be of 
service origin or otherwise incident to his military service.

3.  The appellant does not have post-traumatic stress 
disorder (PTSD).

4.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
the earliest manifestation of the appellant's current 
acquired psychiatric disability or other matter raised by 
this case.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  An acquired psychiatric disability, including 
schizophrenia and PTSD, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The appellant had service in the Army National Guard, 
including active duty for training from October 1974 to 
February 1975 and from May to September 1977.  He asserts 
that his current psychiatric disability had its onset while 
on active duty for training in 1977.

Service medical records show that the appellant underwent a 
medical examination for release from active duty for training 
in January 1975.  His psychiatric system was found to be 
normal.  Records show that he was seen for complaints of 
blackouts and headaches in June 1977 and July 1977, 
respectively.  In July 1977, he underwent a psychiatric 
evaluation; the impressions at that time were post traumatic 
headaches with a strong psychological component, and an 
adjustment reaction of adult life as manifested by poor 
appetite, disturbed sleep, headaches, and somatic complaints.  
It was noted that he had personal problems.  He reported that 
he had been in a motorcycle accident in 1976 that required 
hospitalization for two weeks, and that he was unconscious 
for two days after the accident.  As a result, he reported 
intermittent headaches and that he missed some National Guard 
meetings, resulting in his activation to active duty.  It was 
noted that he did not speak English.  Mental status 
evaluation was noted to be essentially negative and the 
examiner recommended that the appellant be discharged from 
the Army because of his medical problems.  At the time of his 
medical examination for separation from service in August 
1977 he complained of trouble sleeping, excessive worry, 
nervous trouble, loss of memory or amnesia, and periods of 
unconsciousness.  Reference was therein made to the 
essentially negative mental status examination in July 1977.

VA and private medical reports, including medical records 
included with documents received from the Social Security 
Administration (SSA) in 1995, show that the appellant was 
evaluated and treated for psychiatric problems in the 1980s 
and 1990s, and with the exception of one treating 
psychiatrist, no medical professional indicates, nor does the 
record otherwise denote, that any acquired psychiatric 
disorder of the appellant had its onset prior to 1980.  The 
more salient medical reports and other evidence with regard 
to the claim being considered in this appeal are discussed in 
the following paragraphs.  

It is noteworthy that the record does not indicate that the 
appellant received psychiatric treatment or evaluation in the 
1970s after service and a request for examination and 
treatment records to the applicable VA medical facility in an 
attempt any such records resulted in a negative reply.

The appellant underwent a VA psychiatric examination in July 
1980.  It was noted that his wife had brought him to this 
hospital shortly after he was discharged from service, but he 
was told that he was not eligible for treatment.  It was 
noted that he was treated at a private medical facility, but 
left to be treated by a private psychiatrist who reportedly 
had seen him on three occasions, the last time earlier this 
month.  He did not know what medication he was using.  He was 
not cooperative during such examination and a diagnosis could 
not be made.  He was recommend for hospitalization for a 
period of observation and evaluation.

The appellant was hospitalized at a VA medical facility from 
September to November 1980 for observation and evaluation.  
His thought content reflected ideas of reference about people 
laughing at him, concern about nightmares, delusional 
thoughts about having a blood clot in his head, suicidal 
ruminations, ideas of worthlessness, and mystical ideas.  He 
complained of aggressive behavior, fears of losing control, 
insomnia, and verbalized pathological jealousy.  Blunt affect 
was present.  Memory was fair for past event, but preserved 
for recent and immediate recall.  Judgment was poor.  He had 
no insight.  He was anxious.  Neurological examination was 
negative.  EEG (electroencephalogram) was negative.  Skull 
series was negative.  Psychological evaluation was compatible 
with a schizophrenic disorder.  The diagnosis was 
schizophrenia, undifferentiated type, with paranoid and 
depressive features.

An SSA consultative examination by a psychiatrist in November 
1980 yielded a diagnosis of schizophrenia.

A VA hospital summary shows that the appellant was 
hospitalized for psychiatric treatment from May to July 1981.  
The diagnosis was undifferentiated type schizophrenia.

The appellant and his wife testified at a hearing in January 
1982.  The testimony was to the effect that the appellant had 
problems with employment due to psychiatric problems since 
separation from service, and that he was then receiving SSA 
disability benefits based on his psychiatric condition.

The appellant underwent a VA psychiatric examination in March 
1982.  The diagnosis was undifferentiated type schizophrenia 
by history.  It was noted that he was not productive and 
spontaneous enough for the examiner to render a diagnosis.

SSA examinations by private psychiatrists, including R. 
Correa-Grau, M.D., in August 1982 culminated in entry of 
diagnoses of schizophrenia.

The appellant underwent a VA psychiatric examination in March 
1983.  A diagnosis was deferred, and he was recommended for 
psychological evaluation and examination by a Board of Three 
psychiatrists.

The appellant underwent various evaluations in 1983 to 
determine the nature and extent of his psychiatric problems.  
A social and industrial survey in April 1983 shows that a VA 
representative interviewed relatives and acquaintances of the 
appellant.  His wife reported that he had had psychiatric 
problems since separation from service and his father 
reported that the appellant had mental problems.  
Acquaintances reported that the appellant got along with 
people.

An April 1983 VA report notes that the appellant had 
undergone a battery of psychological tests.  The conclusion 
was schizophrenia with paranoid elements.  It was noted that 
he did not seem as depressed as previously shown, and that 
some aspect of the testing pointed towards the possibility of 
symptom exaggeration and indicated that a deep rooted 
psychopathology of psychotic proportion was evident.

The appellant was examined by a Board of Three VA 
psychiatrists in August 1983.  The psychiatrists, who 
reviewed the medical evidence in the appellant's case, 
concluded that the Axis I diagnosis was schizophrenic 
reaction, chronic, paranoid type.  It was noted that the 
appellant had reported using hashish while in service.

Of record is a statement, dated in April 1991, from an 
acquaintance of the appellant, to the effect that he had 
known the appellant since 1978 and that he had assisted him 
in obtaining VA treatment for psychiatric problems.

A private medical report dated in June 1994, notes that the 
appellant had been treated by R. Correa-Grau, M.D, a 
psychiatrist, since 1980.  The psychiatrist who reported he 
was familiar with the medical evidence in the appellant's 
case noted that the appellant had service in Germany in 1977 
when he could not communicate by virtue of his inability to 
speak English, the result being harassment and humiliation by 
comrades and the onset of his schizophrenia.  The diagnoses 
were undifferentiated type schizophrenic reaction, and 
possible PTSD.

A summary of the appellant's VA hospitalization from February 
to April 1995 shows that he received psychiatric treatment 
for a schizophrenic disorder, undifferentiated type, severe.

The appellant and his treating psychiatrist, R. Correa-Grau, 
M.D, testified at a an RO hearing in March 1995.  The 
testimony was to the effect that the appellant's current 
psychiatric disorder had its onset in service.

SSA documents received in 1995 show that the appellant was 
considered disabled for SSA disability benefits in 1982 due 
to paranoid schizophrenia from August 1980.

The appellant underwent VA psychiatric examination in April 
1995.  A history of drug and alcohol abuse was noted.  The 
examiner who reviewed the evidence in the appellant's case 
concluded that the diagnoses were chronic schizophrenia, 
undifferentiated type; substance abuse disorder, alcohol, 
cocaine, and opioids, in alleged remission.  The examiner 
opined that the appellant's psychiatric condition was first 
demonstrated in 1980.

The appellant underwent a VA psychiatric examination in May 
1997.  The examiner reviewed the medical evidence in the 
appellant's case, including the June 1994 report from the 
treating psychiatrist.  A urine test for toxicology was 
performed and it was positive for cocaine.  The Axis I 
diagnoses were substance abuse disorder, cocaine abuse, rule 
out dependence; and schizophrenia, residual type.  The 
examiner opined that there was no relationship between the 
appellant's current schizophrenia to an incident of service.  
It was noted that there was no medical evidence of 
psychiatric treatment of the appellant from the time of his 
service in Germany in 1977 until 1980, and it was opined that 
the onset of his current schizophrenia was in 1980.  The 
examiner found no symptoms of PTSD.

B.  Legal Analysis

The appellant's claim is well grounded, meaning it is 
plausible.  The Board finds that the record reveals that the 
appellant was seen by a psychiatrist while in service, that 
he currently has a chronic psychiatric disability, and that a 
psychiatrist has determined that the appellant's current 
psychiatric condition had its onset in service.  The Board 
finds that these factors raise a reasonable possibility of a 
valid claim for service connection for a psychiatric 
disability.  38 U.S.C.A. § 5107(a).

In addition, all relevant evidence has been obtained with 
regard to the claim at issue and no further assistance to the 
appellant is found to be required to comply with VA's duty to 
assist him.  38 U.S.C.A. § 5107(a).  The Board notes that the 
RO complied fully with the Board's directives in its January 
1996 remand, and it is of note that the appellant does not 
contend otherwise.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), as in effect prior 
to March 7, 1997.  During the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997.  64 Fed. 
Reg. 32807-32808 (1999).  As amended, § 3.304(f) provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter (rather than a clear diagnosis); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

In terms of PTSD, the Board observes that possible PTSD is 
noted by the appellant's treating psychiatrist, but the 
overall medical evidence fails to identify either a clear 
diagnosis of PTSD or a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a).  Additionally, the most recent VA 
psychiatric examination in 1997 fully ruled out the 
possibility of a diagnosis of PTSD.  Furthermore, evidence 
establishing the occurrence of an inservice stressor leading 
to PTSD is absent and there is no indication that the 
appellant engaged in combat with the enemy during service, as 
would warrant the application of 38 U.S.C.A. § 1154 (West 
1991).  Under the circumstances, the Board finds that a 
preponderance of the evidence is against the claim for PTSD.

Service medical records show that the appellant was seen by a 
psychiatrist in July 1977 for post-traumatic headaches with a 
strong psychological component, and an adjustment reaction of 
adult life as manifested by poor appetite, disturbed sleep, 
headaches, and somatic complaints.  Mental status evaluation 
was essentially negative.  Nor do the other service medical 
records reveal the presence of an acquired psychiatric 
disability.

Post-service medical records reveal the presence of alcohol 
and drug abuse.  VAOPGCPREC 2-97, VAOPGCPREC 2-98, and Barela 
v. West, 11 Vet. App. 280 (1998) prohibit payment of VA 
compensation for such entities, but not a grant of service 
connection, for a disease or injury as a result of substance 
abuse for claims filed after October 31, 1990.  However, in 
this instance, no medical professional offers an opinion 
linking the appellant's alcohol or drug abuse to his military 
service or any event thereof. 

The post-service medical records likewise do not demonstrate 
the presence of a chronic psychiatric disorder until 1980, 
when schizophrenia was initially shown.  Examination and 
treatment reports compiled, beginning in 1980, reveal a 
primary diagnosis of schizophrenia, variously classified.  
Post-service medical records in no way link the appellant's 
current psychiatric disablement to an incident of service 
except for the opinion of one individual, the treating 
psychiatrist, R. Correa-Grau, M.D.  In his June 1994 report 
and at the hearing in 1995, such physician offered his 
opinion that inservice communication problems led to 
humiliation of the appellant and the resulting onset of 
schizophrenia.  Two VA psychiatrists have specifically 
concluded otherwise on examinations in 1995 and 1997, and the 
examination and treatment reports of record are clearly 
indicate that schizophrenia was not diagnosed earlier than 
1980.  The VA examiner in 1997 found, based on her review of 
the claims folder, that the inservice psychiatric problems of 
the appellant were unrelated to current disablement, noting 
as support the absence of any documented 


treatment after discharge and prior to initial diagnosis in 
1980.  Also noted was the fact that the veteran failed to 
reference his use of hashish when examined in service, thus 
raising the possibility that inservice behavioral problems 
were the result of hashish use as opposed to psychopathology.  

Based on the foregoing, the Board finds the opinions of the 
psychiatrists who conducted the 1995 and 1997 VA psychiatric 
examinations to be more probative than the opinion of the 
appellant's treating psychiatrist.  A preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a psychiatric disorder, there being no 
probative demonstration of the presence of schizophrenia or 
other psychiatric disorder until 1980, years following the 
appellant's separation from service.

The Board recognizes the statements of relatives of the 
appellant to the effect that he had psychiatric problems 
since separation from service and the statements and 
testimony of the appellant to the effect that his current 
psychiatric condition had its onset in service, but this lay 
evidence is not sufficient to support a claim based on 
medical causation.  Espiritu v. Derwinksi, 2 Vet. App. 492 
(1992). 

In an informal presentation, the representative requests the 
Board to obtain an opinion from an independent medical expert 
as to the earliest manifestation of the appellant's 
schizophrenia prior to appellate consideration of his claim.  
It is the judgment of the Board that the medical questions 
posed by this case are not so complex as to require obtaining 
an advisory opinion from an independent medical expert.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (1999).

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, and, as 
such, the claim must be denied.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals



 

